Citation Nr: 0907591	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-20 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1, for the 
period from March 26, 2005 to October 6, 2005. 

2. Entitlement to an initial rating in excess of 20 percent 
for service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1, for the 
period from February 1, 2006 to May 15, 2007.

3. Entitlement to an initial rating in excess of 40 percent 
for service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1from May 
15, 2007 onward.


REPRESENTATION

Veteran represented by:	Monte C. Phillips, Attorney at 
law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to June 
2001, January 2003 to June 2003, and January 2004 to March 
2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which granted service 
connection for residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1 and 
assigned an initial rating of 10 percent, rating effective 
March 26, 2005.  This decision also assigned a temporary 100 
percent rating for a period of post-surgical convalescence 
from October 6, 2005 to February 1, 2006 and restored the 10 
percent rating, effective February 1, 2006.  Thereafter, the 
Veteran appealed with respect to the initially assigned 
rating.  While his appeal was pending, a 20 percent 
evaluation was assigned in a decision issued in March 2006, 
effective February 1, 2006, and a rating decision issued in 
June 2008 assigned a 40 percent evaluation, effective May 15, 
2007.  However, as these ratings are still less than the 
maximum benefit available, the appeal is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

Finally, the Board observes that the temporary total 
evaluation assigned from October 6, 2005 to February 1, 2006 
is the maximum benefit available.  Thus, this period is not 
before the Board at this time.  






FINDINGS OF FACT

1. From March 26, 2005 to October 6, 2005, service-connected 
residuals of a back injury, status post anterior lumbar 
decompression and fusion of L4/5-S1, was manifested by 
flexion to less than 30 degrees.

2. From February 1, 2006 to May 15, 2007, service-connected 
residuals of a back injury, status post anterior lumbar 
decompression and fusion of L4/5-S1 was manifested by 40 
degrees flexion, 15 degrees extension, bilateral flexion to 
12 degrees, and bilateral rotation to 20 degrees, with 
increased pain and guarding with the last five degrees of 
each movement, the inability to perform repetitive motion, 
steady gait assisted by a cane at a pace of a half mile per 
20 to 30 minutes, and the inability to sit for long periods 
without discomfort, preventing him from returning to work. 

3. From May 15, 2007 onward, service-connected residuals of a 
back injury, status post anterior lumbar decompression and 
fusion of L4/5-S1 were manifested by flexion to 30 degrees or 
less without additional limitation due to pain, steady and 
strong gait without assistive device, some difficulty with 
repetitive movements, and pain increased when sitting. 

4. The Veteran's service-connected residuals of a back 
injury, status post anterior lumbar decompression and fusion 
of L4/5-S1 are not manifested by ankylosis.


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent, but no greater, 
for service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1 for the 
period from March 26, 2005 to October 6, 2005 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236-5241 (2008).

2. The criteria for a rating of 40 percent, but no greater, 
for service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1 for the 
period from February 1, 2006 to May 15, 2007 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236-5241 (2008).
 
3. The criteria for a rating in excess of 40 percent for 
service-connected residuals of a back injury, status post 
anterior lumbar decompression and fusion of L4/5-S1 for the 
period from May 15, 2007 onward have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5236-5241 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must also be provided before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board notes 
that initial rating claims are generally considered to be 
'downstream' issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003. 

Nevertheless, the Court of Appeals for Veterans Claims 
(Court), in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  In this case, the Veteran was provided with 
VCAA notification letters in May 2005 and December 2005, 
prior to the initial unfavorable rating decision issued in 
January 2006.  An additional VCAA letter was sent in August 
2008. 

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon the 
contents of 38 C.F.R. § 3.159(b).  18 Vet. App. at 120-21.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to no longer state that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim (the fourth element of 
notice as required under Pelegrini) effective May 30, 2008).  
Thus, any error related to this element is harmless.  

In reviewing the claims file, the Board observes that the 
VCAA notices issued in May 2005 was fully compliant with the 
VCAA by informing the Veteran of the type of evidence 
necessary to establish service connection, how VA would 
assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Thus, with regard to the Veteran's service connection claim 
for a back disability, all VCAA notice requirements were met.  

As for the Veteran's initial rating claim, the Board notes 
that no duty to assist arises upon receipt of a Notice of 
Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 
23353 (adding paragraph (3) under § 3.159(b).  However, 
generally, failure to provide pre-adjudicative notice of any 
elements of the claim the Veteran must substantiate is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, a statement of the case (SOC) and supplemental 
SOC (SSOC) constitute 'readjudication decisions' that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, providing the Veteran with 
VCAA-compliant notice prior to a readjudication 'cures' any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
In the present case, an August 2008 letter advised the 
Veteran of how to establish a disability rating, and this 
letter was followed by an SSOC in September 2008.  

Therefore, the Board finds that the defect with regard to the 
timing of notice with respect to disability ratings was cured 
by subsequent readjudication.  Additionally, throughout the 
claims process, the Veteran has had a meaningful opportunity 
to participate effectively in the development of the claim.  
Moreover, the Veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements), citing Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007). Thus, the Board finds that there has 
been no prejudice to the Veteran as a result of any defect in 
the timing of the notice.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Mayfield v. Nicholson, rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider 'harmless error'); see also Dingess/Hartman; cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information). 

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, '[a]s 
with proper notice for an initial disability rating.'  Id. at 
43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, they are not 
applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and affording him a 
VA examination.  The Veteran's service treatment records, VA 
medical records, private medical records, Social Security 
Administration (SSA) records, and the reports of November 
2005, February 2006, and December 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected residuals of a 
back injury, status post anterior lumbar decompression and 
fusion of L4/5-S1.  Also, in Fenderson, the Court discussed 
the concept of the 'staging' of ratings, finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  As such, in accordance with Fenderson, the Board 
has considered the propriety of staged ratings in evaluating 
the Veteran's service-connected back disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected back disability is currently 
assigned a 40 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236-5241 (2008).  The Veteran 
contends that his symptomology is worse than is contemplated 
under such rating, and that higher ratings should, therefore, 
be assigned throughout the appeal period.

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice prior to the Veteran's 
application for increased compensation.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Thereafter, effective September 26, 2003, the rating criteria 
for evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The Veteran filed his 
claim for an increased rating in February 2004.  Thus, the 
entire period for which an increased rating is at issue is 
subsequent to both revisions of the schedular criteria and 
only the criteria as amended on September 26, 2003 are 
applicable to the Veteran's initial rating claim.   

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008).  The Veteran's back disability is currently 
rated under Diagnostic Codes 5236-5241.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Thus, the Veteran's 
back disability is rated under Diagnostic Codes 5236-5241 in 
contemplation of residuals of a sacroiliac injury with 
subsequent spinal fusion.  
 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

March 26, 2005 to October 6, 2005

Relevant evidence for this period consists of several 
treatment records related to the Veteran's service-connected 
back disability.  No VA examinations were conducted.  A June 
2005 CT scan showed mild spinal stenosis, and a clinical 
examination revealed flexion to 40 degrees.  However, 
subsequent records reflect that the Veteran's symptoms 
deteriorated over the next five months leading to his October 
2005 surgery.  A July 2005 MRI revealed disc changes at the 
L2-3, L4-5, and L5-S1 levels, with potential for nerve 
impingement at the L5 nerve root, and a September 2005 
discogram showed broad base annular tears at L4-5 and L5-S1, 
and the Veteran complained of excruciating pain radiating 
into the legs. 

In August 2005, the Veteran's gait was noted to be slow, 
guarded, and antalgic.  Range of motion measurements were 
reported as flexion to 25 percent, extension to 25 percent, 
left lateral flexion to 95 percent, and right lateral flexion 
to 100 percent.  The Board notes that these measurements are 
in percentages, as opposed to degrees.  However, as indicated 
under VA regulations, the maximum forward flexion of the 
spine is 90 degrees, and the Board takes judicial notice that 
25 percent of 90 degrees is 22.5 degrees.  Thus, the 
Veteran's flexion in August 2005 was limited to less than 30 
degrees, which warrants a 40 percent disability rating.  In 
light of the above, the Board finds that the Veteran's 
symptoms more closely approximate a 40 percent rating 
throughout this period.  Accordingly, the Board assigns a 40 
percent rating evaluation for the period from March 26, 2005 
to October 5, 2005.  




February 1, 2006 to May 15, 2007

As discussed above, the Veteran underwent surgery on his back 
in October 2005 and was assigned a temporary 100 percent 
rating for convalescence, which was reduced to 10 percent 
effective February 1, 2006.  The rating was then increased to 
20 percent, effective February 1, 2006.  

Medical evidence relevant to this period includes a February 
2006 VA examination and a June 2006 SSA disability 
evaluation.  Multiple VA and private treatment records for 
this period report complaints of back pain, but otherwise do 
not relate to treatment of the Veteran's back.  At the 
February 2006 VA examination, the Veteran had subjective 
complaints of chronic stiffness and severe pain in his back, 
as well as radiation of the pain down his left leg.  Gait was 
steady, but the examiner stated that the Veteran walked 
gingerly due to pain and used a cane for assistance.  The 
Veteran indicated that his physical activity encompassed 
getting up and that his walking was limited to a pace of a 
20-30 minute half-mile.  Objective examination revealed well-
healed surgical scars on the back and abdomen.  The examiner 
found tenderness and pain on palpation, but no spasm.  Active 
range of motion was to 40 degrees flexion, 15 degrees 
extension, bilateral flexion to 12 degrees, and bilateral 
rotation to 20 degrees, for a combined range of motion of 119 
degrees.  Increased pain with facial grimacing and guarding 
with the last five degrees of each movement was reported.  No 
repetition was possible due to pain.  The examiner indicated 
that the Veteran had difficulty standing on toes and heels 
and difficulty squatting.  No neurological abnormalities, 
sensory or motor, were observed.  The examiner stated that 
the Veteran would not be able to go back to work at that time 
as he could not engage in any type of extended standing or 
sitting.  The examiner diagnosed mild degenerative joint 
disease.

The June 2006 SSA disability evaluation relates the 
observations from an in-person interview in which the Veteran 
was noted to keep his back 'ram-rod' straight, to not turn 
his torso at all and to have to stand up several times 
because sitting caused discomfort.  A clinical examination 
was not conducted. 

Based on the above findings, the Board determines that the 
Veteran's symptoms more closely approximate a rating of 40 
percent, but no greater, for the period from February 1, 2006 
to May 15, 2007.  In this regard, the Board notes that the 
Veteran reported chronic pain and that flexion was limited to 
40 degrees maximum, but increased pain with guarding was 
indicated from 35 degrees.  The Board also observes that the 
Veteran was unable to repeat the motion due to pain, that he 
required a cane for assistance when walking, that his 
locomotion was limited by pain, and that his disorder at that 
time prevented him from returning to work.  Moreover, the 
Board observes that when five degrees are deducted from each 
range of motion measurement, which was the point when the 
Veteran experienced pain with each movement, his combined 
range of motion was only 89 degrees, over 30 degrees less 
than the threshold combined range of motion for a 20 percent 
rating.  Thus, although the Veteran's maximum flexion without 
pain was to 35 degrees, which would warrant a 20 percent 
rating, the Board determines that the pain with motion, 
inability to repeat movements or sit or stand comfortably, 
and the need to use a cane to steady his gait, represents a 
further decrease in functionality that warrants a 40 percent 
rating.  See DeLuca.  Accordingly, a rating of 40 percent, 
but no greater, is assigned for the period from February 1, 
2006 to May 15, 2007.

From May 15, 2007 onward

The Veteran's service-connected back disability has been 
assigned a 40 percent rating from May 15, 2007 based on the 
findings of a military Medical Evaluation Board (MEB) prior 
to his dismissal from the National Guard due to physical 
limitations.  At this examination, the Veteran had subjective 
complaints of occasional radicular pain down the right leg, 
occasional numbness and powerlessness in both legs, as well 
as occasional loss of bowel and bladder function.  He denied 
weakness.  Range of motion measurements were taken three 
times and were reported as follows:






1st
2nd
3rd
Flexion
30
30
31
Extension
10
10
11
Right rotation 
27
27
28
Left rotation 
17
19
21
Right lateral 
flexion 
25
28
26
Left lateral flexion
24
24
23

The combined range of motion ranged from 133 to 140 degrees.  
The examiner also observed a well-healed surgical scar, and 
tenderness of the back on both sides of the lumbar spine on 
palpation.  There was back pain with straight leg raise, but 
no radiculopathy.  Full motor strength of the tendons was 
noted, except for some mild weakness in the right hip flexors 
due to pain.  The examiner noted slightly decreased sensation 
on the dorsum of the right foot and medial aspect of the 
right thigh.  Deep tendon reflexes were 2/4 and muscle 
strength was 5+ in all fields.  Degenerative joint disease 
was diagnosed.  

Also relevant to this period is the report of a December 2007 
VA examination.  At this examination, the Veteran reported 
constant severe pain, especially with sitting, and radicular 
pain down the right leg and decreased sensation on the top of 
the right foot.  He endorsed urgency in bowel and bladder 
movements, but denied incontinence.  The examiner observed 
that the Veteran had a 10 degree forward flexion to his 
posture and gait and stated that his gait was strong and 
steady, but generally stiff.  Again, the examiner noted well-
healed scars, as well as tenderness to palpation of the back.  
No spasms were found.  Range of motion testing revealed that 
the Veteran could straighten his back to 0 degrees, but with 
complaints of severe pain in that position.  Maximum flexion 
was to 28 degrees, extension to 10 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 8 degrees, 
and bilateral rotation to 15 degrees.  The Veteran was 
reported to be unable to perform repetitive movements.  
Strength to the lower extremities was recorded as adequate 
with no neuropathy noted.  Lumbar degenerative joint disease 
was diagnosed.   

Based on the above, the Board determines that a rating in 
excess of 40 percent is not warranted for the period from May 
15, 2007 onward.  A 40 percent rating contemplates limitation 
of flexion to less than 30 degrees, as well as the Veteran's 
pain and its impact on his functionality.  Without evidence 
of unfavorable ankylosis of the spine, there is no basis for 
assigning a rating in excess of 40 percent.   

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury that would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the present case, the Board finds 
no evidence that the Veteran's functional limitation requires 
application of alternate rating codes.  

Initially, the Board notes that both the degenerative joint 
disease and the resultant limitation of motion are 
compensated under the assigned Diagnostic Codes 5236-5241; 
thus, for each period under appeal, a separate rating under 
Diagnostic Code 5003 or 5010 would be pyramiding.  

Additionally, the Board notes that the Veteran has surgical 
scars associated with his service-connected back disability.  
However, the scars were noted to be well-healed, and although 
the back was tender upon palpation, the scars were not 
reported to be tender or to result in limitation of motion.  
Hence a separate evaluation for the surgical scars is not 
supported by the evidence.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805.  Finally, the Board has contemplated 
whether a separate rating for neurological manifestations 
should be assigned during the period from May 15, 2007 onward 
as the Veteran complained of right lower extremity radicular 
pain and loss of sensation in the right foot, as well as 
bowel and bladder urgency.  However, the December 2007 VA 
examiner stated that there was no neuropathy, and no other 
medical evidence provides a diagnosis of a related 
neurological disorder.  Accordingly, a separate evaluation 
for an associated neurological disorder is not warranted.

The Board has considered the benefit of the doubt doctrine, 
and through application of the doctrine has assigned a 40 
percent rating for both the period from March 26, 2005 to 
October 6, 2005 and from February 1, 2006 to May 15, 2007.  
However, the Board finds that a preponderance of the evidence 
is against ratings in excess of 40 percent at any stage of 
the appeal period.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal, and his 
service connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected  residuals of a back 
injury, status post anterior lumbar decompression and fusion 
of L4/5-S1 present such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The medical evidence demonstrates no 
symptoms of the disability that are not represented within 
the rating criteria or that result in functional limitation 
not contemplated by a schedular rating.  

The Board also acknowledges that the Veteran is in receipt of 
SSA disability benefits due to his back disability.  However, 
as the Board has determined that the rating criteria are not 
inadequate, an extraschedular referral due to the 
interference with employment resulting from the service-
connected back disability is not necessary.  


ORDER

An initial rating of 40 percent, but no greater, for the 
period from March 26, 2005 to October 6, 2005 for residuals 
of a back injury, status post anterior lumbar decompression 
and fusion of L4/5-S1, is granted.

An initial rating of 40 percent, but no greater, for the 
period from February 1, 2006 to May 15, 2007 for residuals of 
a back injury, status post anterior lumbar decompression and 
fusion of L4/5-S1, is granted. 

An initial rating in excess of 40 percent for the period from 
May 15, 2007 onward for residuals of a back injury, status 
post anterior lumbar decompression and fusion of L4/5-S1, is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


